                                Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 1 of 12


                                                    UNITED STATES DISTRICT COURT
                                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                            JANE DOE                                 :
                            c/o The Beasley Firm, LLC                :
                            1125 Walnut Street                       :                                        CIVIL COMPLAINT
                            Philadelphia, PA 19107                   :
                                                                     :
                                                          Plaintiff, :                                        NO: __________
                                  vs.                                :
                                                                     :
                            BRYN MAWR COLLEGE                        :
                            101 North Merion Avenue                  :
                            Bryn Mawr, PA 19010-2899                 :                                        JURY TRIAL DEMANDED
                                                                     :
                            and                                      :
                                                                     :
                            NELSON DAVID GOMEZ                       :
                            BARRETO                                  :
                            47 W. Mount Airy Avenue                  :
                            Philadelphia, PA 19119-2402              :
                                                                     :
                                                       Defendants.

                                                                        NOTICE TO DEFEND
                                                  "NOTICE"                                                              "AVISO"
                          You have been sued in court. If you wish to defend against    Le han demandado a usted en la corte. Si usted quiere defenderse de
                          the claims set forth in the following pages, you must take    estas demandas dispuestas en las paginas siguientes, usted tiene
                          action within twenty (20) days after this complaint and       veinte (20) dias de plazo al partir de la fecha de la demanda y la
                          notice are served, by entering a written appearance           notificacion. Hace falta asentar una comparencia escrita en persona o
                          personally or by attorney and filing in writing with the      con un abogado y entregar a la corte en forma escrita sus defensas o
                          court your defenses or objections to the claims set forth     sus objecciones a las demandas en contra de su persona. Sea avisado
                          against you. You are warned that if you fail to do so the     que si usted no se defiende, la corte tomara medidas y puede continuar
                          case may proceed without you and a judgment may be            la demanda en contra suya sin previo aviso o notificacion. Ademas, la
                          entered against you by the court without further notice for   corte puede decidir a favor del demandante y requiere que usted
                          any money claimed in the complaint or for any other           cumpla con todas las provisiones de esta demanda. Usted puede
                          claim or relief requested by the plaintiff. You may lose      perder dinero o sus propiedades o otros derechos iportantes para
                          money or property or other rights important to you.           usted.
                          YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER                     LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE. SI
                          AT ONCE. IF YOU DO NOT HAVE A LAWYER, GO TO                   NO TIENE ABOGADO, VAYA EN PERSONA O LLAME POR
                          OR TELEPHONE THE OFFICE SET FORTH BELOW.                      TELEFONO A LA OFICINA QUE SE ENCUENTRA ESCRITA ABAJO.
                          THIS     OFFICE       CAN      PROVIDE      YOU     WITH      ESTA OFICINA PUEDE PROVEER DE USTED INFORMACION
                          INFORMATION ABOUT HIRING A LAWYER. IF YOU                     SOBRE EMPLEAR A UN ABOGADO. SI USTED NO TIENE
                          CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE                   SUFICIENTE DINERO PARA EMPLEAR UN ABOGADO, ESTA
                          MAY BE ABLE TO PROVIDE YOU WITH                               OFICINA PUEDE PODER PROVEER DE USTED LA INFORMACION
                          INFORMATION ABOUT AGENCIES THAT MAY OFFER                     SOBRE LAS AGENCIAS QUE PUEDEN OFRECER SERVICIOS
                          LEGAL SERVICES TO ELIGIBLE PERSONS AT A                       LEGAL A LAS PERSONAS ELEGIBLES EN UN HONORARIO
                          REDUCED FEE OR NO FEE.                                        REDUCIDO O NINGUN HONORARIO.

                                     Philadelphia Bar Association                              Asociacion de Licenciados de Filadelphia
                                     LAWYER REFERRAL & INFO.                                    Servicio de Referencia e Informacion
                                         One Reading Center                                              One Reading Center
                                             (215)238-1701
                                                                                                           Phila., PA 19107
                                                                                                            (215) 238-1701




THE BEASLEY FIRM, LLC
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
                          ____________________________________________________________
       215.592.1000                                                          NOTICE TO DEFEND
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM                                                 DOE V. BRYN MAWR COLLEGE, ET AL.
                                     Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 2 of 12




                                                    UNITED STATES DISTRICT COURT
                                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                              JANE DOE                                 :
                              c/o The Beasley Firm, LLC                :
                              1125 Walnut Street                       :                        CIVIL COMPLAINT
                              Philadelphia, PA 19107                   :
                                                                       :
                                                            Plaintiff, :                        NO: __________
                                    vs.                                :
                                                                       :
                              BRYN MAWR COLLEGE                        :
                              101 North Merion Avenue                  :
                              Bryn Mawr, PA 19010-2899                 :                         JURY TRIAL DEMANDED
                                                                       :
                              and                                      :
                                                                       :
                              DAVID BARRETO                            :
                              47 W. Mount Airy Avenue                  :
                              Philadelphia, PA 19119-2402              :
                                                                       :
                                                         Defendants.

                                                                          COMPLAINT

                                I.        INTRODUCTION

                                     1.     This action arises out of the repeated sexual misconduct of David Barreto

                          (“Barreto”) during his employment as a lecturer in the Spanish department at Bryn Mawr

                          College (“BMC”) and the deliberate indifference of BMC to that sexual misconduct which

                          ultimately allowed Barreto the opportunity to act out these inappropriate behaviors towards

                          his students, including Jane Doe.

                               II.        PARTIES

                                     2.     Plaintiff, Jane Doe, is a twenty-two year old individual and undergraduate

                          student at Bryn Mawr College. 1


                          1   Plaintiff’s identity is pled as a pseudonym due to Plaintiff’s fear of severe harm, which is reasonable in light
                              of the social climate in which this suit is brought. Doe v. Megless, 654 F.3d 404, 408, (3d. Cir. 2011).
THE BEASLEY FIRM, LLC
  1125 WALNUT STREET                                                               1
 PHILADELPHIA, PA 19107
       215.592.1000           ____________________________________________________________
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM
                                                                            COMPLAINT
                                                                 DOE V. BRYN MAWR COLLEGE, ET AL.
                                     Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 3 of 12




                                     3.     Defendant BMC is a private college with a principal place of business located

                          at 101 North Merion Avenue, Bryn Mawr, Pennsylvania 19010-2899.

                                     4.     Defendant David Barreto is an adult individual and former employee of Bryn

                          Mawr College with a residence located at 47 W. Mount Airy Avenue, Philadelphia, PA 19119.

                              III.        JURISDICTION AND VENUE

                                     5.     This Court has subject matter jurisdiction over this action pursuant to 28

                          U.S.C. § 1331 because Plaintiff’s statutory claims under Title IX present a federal question

                          over which this Court has jurisdiction. Plaintiff also asserts state law claims over which this

                          Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367. 2

                                     6.     Venue is proper pursuant to 28 U.S.C. § 1391 because all Defendants are

                          subject to the Courts personal jurisdiction with respect to the civil action in question.

                              IV.         FACTS

                                     7.     On June 06, 2019, Professor David Barreto took Ms. Doe and another

                          student out to dinner to celebrate the end of the academic semester.

                                     8.     After the dinner had concluded, Barreto suggested that he and the other

                          student should continue the celebration at the Center City Philadelphia apartment of the

                          other BMC student.

                                     9.     Barreto, who was well over the age of twenty-one, proceeded to make a stop at

                          the liquor store on his way to the other BMC student’s residence in order to purchase alcohol

                          to be provided to the students; at this time, Ms. Doe was under the age of twenty-one years

                          old and Barreto was aware of this fact.


                              Plaintiff is a private figure and disclosure of Plaintiff’s identity would not promote any public interest. See,
                              Doe v. Unum Life Ins. Co. of Am., 2014 U.S. Dist. LEXIS 54821 (E.D. Pa. 2014).
                          2   Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681, et seq. (“Title IX”).



                                                                                   2
THE BEASLEY FIRM, LLC
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
                              ____________________________________________________________
       215.592.1000                                                         COMPLAINT
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM                                             DOE V. BRYN MAWR COLLEGE, ET AL.
                                 Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 4 of 12




                                 10.   After arriving at the student’s residence, Barreto was locked out and Ms. Doe

                          was asked to let him in through the back entrance of the building where Barreto was waiting.

                          Once they were isolated in the back of the building, Barreto proceeded to press himself

                          against her and starting repeatedly kissing Ms. Doe, without her consent or willingness, and

                          said over and over again told her he “wanted to f*ck her.” At this time, he also made a

                          comment that he “forgave her [school]work” because he wanted to “f*ck her.”

                                 11.   Once Ms. Doe, Barreto, and the other BMC student were inside of her

                          apartment, Barreto proceeded to get drunk.

                                 12.   Ms. Doe stated that she felt uncomfortable and requested that her friend

                          refrain from leaving her alone with Barreto. At some point in the evening, however, her

                          friend left the residence to answer a phone call from her boyfriend. Barreto seized this

                          opportunity and began to again inappropriately touch Ms. Doe without her consent. Unsure

                          how to handle his continued, unwanted and unsolicited advances, Ms. Doe pretended to fall

                          asleep in hopes that he would stop touching her or leave altogether; unfortunately, this did

                          not deter Barreto and he continued to grope her for a period of hours while Ms. Doe

                          pretended to be asleep.

                                 13.   Barreto then turned his attention to Ms. Doe’s friend, with whom he engaged

                          in oral sex before leaving the residence. This sexual act between Barreto and Ms. Doe’s friend

                          took place in the room where Ms. Doe was feigning to be asleep. She laid there terrified that

                          she would be sexually assaulted by Barreto, and was in a catatonic like state of abject fear

                          for her safety and well-being.

                                 14.   At some point during the evening of July 06, 2019, David Barreto asked Ms.

                          Doe “you haven’t heard about me?” Upon hearing this question, it was clear to Ms. Doe that

                          Barreto was alluding to his well-known reputation at BMC for engaging in inappropriate
                                                                          3
THE BEASLEY FIRM, LLC
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
                           ____________________________________________________________
       215.592.1000                                                   COMPLAINT
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM                                       DOE V. BRYN MAWR COLLEGE, ET AL.
                                 Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 5 of 12




                          sexual conduct with students. Behavior that was known to the BMC administration, and

                          ignored.

                                 15.       For the entire next week, Ms. Doe was distraught and isolated herself from

                          friends, family and work before finally returning to her family home.

                                 16.       On or about July 23, 2019, Ms. Doe’s mother contacted the President’s Office

                          at BMC and was directed to speak with Kim Callahan, BMC’s then Title IX Coordinator.

                                 17.       On September 04, 2019, Ms. Doe met with Kim Callahan to report the

                          events that took place on June 06, 2019. Because Barreto was still teaching on campus at

                          that time, they agreed to meet at the Haverford Campus safety location. Callahan further

                          explained that Haverford and BMC share their Title IX resource office. During this meeting

                          at Haverford campus, Ms. Doe provided Kim Callahan with the names of several witnesses

                          to the events.

                                 18.       Kim Callahan set up a meeting with Barreto, scheduled for the morning of

                          September 05, 2019; Barreto failed to show up for both the scheduled meeting and for work

                          that day.

                                 19.       On September 06, 2019, Kim Callahan called Ms. Doe’s mother to report

                          that Barreto had inquired as to the purpose of the meeting and had requested that his

                          attorney be present for that meeting. Kim Callahan informed him that the purpose of the

                          meeting was to discuss allegations of inappropriate contact with BMC students and that his

                          attorney could be present, but not participate, during the interview. Shortly afterward,

                          Barreto tendered his resignation, effective immediately, to the BMC Provost.

                                 20.       Ms. Doe was then informed by Kim Callahan that Barreto’s resignation meant

                          the conclusion of BMC’s investigation into the events of June 06, 2019, and that he had been

                          “banned” from the campus.
                                                                          4
THE BEASLEY FIRM, LLC
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
                           ____________________________________________________________
       215.592.1000                                                   COMPLAINT
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM                                       DOE V. BRYN MAWR COLLEGE, ET AL.
                                 Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 6 of 12




                                21.    As a result of this traumatic experience, Ms. Doe was forced to take medical

                          leave during the fall 2019 – spring 2020 academic year and subsequently lost her job as a

                          paid intern in the rare books department at the BMC Library, and was also required to move

                          out of the summer housing that had been offered to her during her internship. Additionally,

                          Ms. Doe has had to obtain extensive mental health counseling as a result of this experience.

                                22.    Prior to the events of June 06, 2019, Barreto has engaged in nonconsensual

                          sexual misconduct with multiple other students during his employment at BMC.

                                23.    Upon information and belief, multiple students have previously reported

                          Barreto’s nonconsensual sexual misconduct to BMC.

                                24.    Upon information and belief, BMC’s Title IX coordinator and/or other BMC

                          officials had notice of multiple reports of sexual misconduct perpetrated by Barreto against

                          multiple students during Barreto’s employment at BMC.

                                25.    Upon information and belief, BMC failed to investigate, or to adequately

                          investigate, multiple reports of Barreto’s nonconsensual sexual contact with BMC students

                          during his employment at BMC.

                                26.    BMC allowed Barreto to continue teaching and interacting with students on

                          the BMC campus following BMC’s receipt of reports of sexual misconduct against its

                          students.

                                27.    Upon information and belief, David Barreto had been warned by BMC

                          administrators and/or supervisors that he should not engage in such inappropriate sexual

                          conduct with BMC students.

                                28.    Upon information and belief, BMC had notice of the fact that Barreto had

                          purchased, or attempted to purchase, illegal substances, specifically marijuana, from BMC

                          students during his employment at BMC.
                                                                       5
THE BEASLEY FIRM, LLC
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
                           ____________________________________________________________
       215.592.1000                                                COMPLAINT
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM                                    DOE V. BRYN MAWR COLLEGE, ET AL.
                                    Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 7 of 12




                                    29.   Had BMC taken adequate remedial measures following previous reports of

                          Barreto’s sexual misconduct towards students, Ms. Doe would not have been sexually

                          harassed and sexually assaulted by Barreto.

                             V.       THEORIES OF LIABILITY AND CAUSES OF ACTION

                                                      COUNT ONE
                                          PLAINTIFF v. BRYN MAWR COLLEGE
                            VIOLATION OF TITLE IX OF THE EDUCATION AMENDMENTS OF 1972 –
                                                 SEXUAL HARASSMENT

                                    30.   Plaintiff herein incorporates the above paragraphs by reference.

                                    31.   Upon information and belief, at all times relevant to this action, BMC has

                          received, and continues to receive, federal financial assistance.

                                    32.   BMC has subjected Plaintiff to a sexually hostile educational environment in

                          violation of Title IX.

                                    33.   Title IX may be violated by a school’s failure to prevent or remedy sexual

                          harassment or sexual assault. The statute is enforceable through an implied private right of

                          action.

                                    34.   BMC has discriminated against Plaintiff by subjecting her to a sexually hostile

                          environment that was sufficiently severe, pervasive, and objectively offensive to interfere

                          with the Plaintiff’s educational and employment opportunities, undermining and detracting

                          from her school experience. Because of BMC’s failure to implement adequate procedures to

                          detect, monitor, and correct this discrimination and hostile environment, BMC has denied

                          Plaintiff her personal right to work and learn in an environment free of sexual harassment.

                                    35.   Plaintiff was subjected to unwelcome quid pro quo sexual harassment based

                          on her sex. Plaintiff was subjected to unwelcome sexual conduct, including sexual

                          comments, unwanted sexual advances, and unwanted touching. Defendant Barreto, in his


                                                                          6
THE BEASLEY FIRM, LLC
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
                           ____________________________________________________________
       215.592.1000                                                   COMPLAINT
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM                                       DOE V. BRYN MAWR COLLEGE, ET AL.
                                 Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 8 of 12




                          capacity as a BMC employee, made known to Plaintiff that he expected her to submit to that

                          unwanted sexual conduct in exchange for favorable academic treatment, including grades.

                                 36.   BMC had actual notice of the ongoing sexual harassment of students

                          committed by Defendant Barreto and the resulting hostile academic environment that Ms.

                          Doe and others endured at BMC during the relevant timeframe.

                                 37.   As discussed above, multiple reports of Barreto’s nonconsensual sexual

                          misconduct were made known to BMC and BMC’s Title IX coordinator and/or other BMC

                          officials in the years and months leading up to the events of June o6, 2019.

                                 38.   The BMC officials in receipt of reports of Barreto’s nonconsensual sexual

                          misconduct were in a position to initiate corrective measures but were deliberately

                          indifferent to those reports and did not initiate corrective measures.

                                 39.   BMC has demonstrated deliberate indifference by tolerating, condoning,

                          ratifying, and/or engaging in the hostile work and educational environment and failing to

                          take appropriate remedial action. As a result of BMC’s deliberate indifference to multiple

                          reports of previous nonconsensual sexual misconduct by Defendant Barreto against BMC

                          students, BMC placed Ms. Doe and other students at an ongoing risk of sexual harassment.

                                 40.   Because of BMC’s unlawful conduct, Plaintiff has suffered and will continue to

                          suffer harm, including but not limited to loss of future educational and employment

                          opportunities, humiliation, embarrassment, reputational harm, emotional and physical

                          distress, mental anguish and other damages.

                                 41.   Plaintiffs is entitled to all legal and equitable remedies available for violations

                          of Title IX, including compensatory damages, injunctive relief, attorneys’ fees and costs, and

                          other appropriate relief.



                                                                        7
THE BEASLEY FIRM, LLC
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
                           ____________________________________________________________
       215.592.1000                                                 COMPLAINT
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM                                     DOE V. BRYN MAWR COLLEGE, ET AL.
                                 Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 9 of 12




                                 WHEREFORE, Plaintiff hereby demands judgment against Defendants including

                          appropriate damages, plus costs and such other recoverable damages.

                                                                COUNT II
                                                      PLAINTIFF V. ALL DEFENDANTS
                                                              NEGLIGENCE

                                 42.      Plaintiff incorporates herein the above paragraphs by reference.

                                 43.      At all times relevant hereto, Barreto was acting as an employee, agent, and/or

                          servant of BMC and used his authority to sexually harass, sexually assault and otherwise

                          willfully cause harm to Plaintiff.

                                 44.      BMC is vicariously liable for the conduct of Barreto.

                                 45.      BMC has a responsibility to ensure that its students are not subject to

                          unreasonable risk of harm in their capacity as students, including sexual harassment and

                          sexual assault by faculty members.

                                 46.      BMC knowingly placed Ms. Doe and other students at risk of harm by allowing

                          a faculty member with a known history of sexual harassment and sexual assault directed

                          towards students to remain on campus in a faculty position.

                                 47.      At all times relevant hereto, BMC knew or should have known of Barreto’s

                          history of sexual misconduct perpetrated against students.

                                 48.      In addition to being vicariously liable for the actions of Barreto, BMC was

                          negligent in:

                                          a)     Failing to enact adequate policies and procedures to prevent
                                                 sexual assault and harassment by its employees, agents
                                                 and/or servants;

                                          b)     Failing to provide adequate supervision of its employees,
                                                 agents and/or servants;

                                          c)     Failing to take adequate remedial measures upon receiving
                                                 reports of sexual assault and harassment by an employee,
                                                 agent and/or servant; and
                                                                          8
THE BEASLEY FIRM, LLC
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
                           ____________________________________________________________
       215.592.1000                                                   COMPLAINT
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM                                       DOE V. BRYN MAWR COLLEGE, ET AL.
                                Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 10 of 12




                                        d)     Failing to appreciate the danger of placing students under the
                                               academic instruction of an individual with a known history of
                                               sexually harassing and sexually assaulting students.

                                 49.   BMC’s actions and lack thereof displayed a willful disregard for the safety and

                          wellbeing of Ms. Doe and other students.

                                 50.    As a direct and proximate result of the BMC’s actions or lack thereof, both

                          corporately and vicariously, Plaintiff has suffered the damages set forth herein.

                                 51.    BMC increased the risk that Plaintiff would suffer the harm and damages as

                          outlined in this Complaint.

                                WHEREFORE, Plaintiff hereby demands judgment against BMC to include all

                          damages available under Pennsylvania law, including punitive damages, plus interest, costs,

                          and damages for prejudgment delay.

                                                         COUNT III
                                                PLAINTIFF V. DAVID BARRETO
                                        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

                                 52.   Plaintiff incorporates herein by reference the averments of the preceding

                          paragraphs, as though fully set forth at length.

                                 53.   Plaintiff was, as described in this Complaint, acutely aware of Defendant

                          Barreto’s inappropriate and unwelcome sexual misconduct that occurred on June 06, 2019.

                                 54.   Plaintiff experienced direct sensory and contemporaneous observation of:

                                        a)     the inappropriate and unwelcome sexual advances of Barreto
                                               towards Ms. Doe outside of the other BMC student’s
                                               apartment, including nonconsensual physical contact and
                                               Barreto’s comments that he “wanted to f*ck her;”

                                        b)     Barreto’s nonconsensual touching of Ms. Doe inside of the
                                               other BMC student’s apartment, which endured for a period
                                               of hours while Ms. Doe, terrified, pretended to sleep;




                                                                        9
THE BEASLEY FIRM, LLC
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
                           ____________________________________________________________
       215.592.1000                                                 COMPLAINT
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM                                     DOE V. BRYN MAWR COLLEGE, ET AL.
                                Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 11 of 12




                                        c)     the panic associated with enduring Barreto’s continuous
                                               inappropriate and nonconsensual touching despite her
                                               feigned unconscious state;

                                        d)     the panic associated with being left vulnerable to, and
                                               unprotected from the forceful physical advances of an
                                               authority figure.

                                 55.    All of the damages claimed in this count are due to the actions and omissions

                          described herein, witnessed, observed and experienced by Plaintiff, Jane Doe.

                                 56.    As a result of the above acts and omissions, Plaintiff has suffered, and will

                          continue to suffer, from physical and emotional injuries, including but not limited to

                          nightmares, sleeplessness, anxiety, depression and other physical and emotional injuries

                          directly related to the observed acts and omissions described in this Complaint.

                                 57.    Defendant’s acts and omissions as described in this Complaint, which were

                          observed and understood by Plaintiff, were at all relevant times the direct and proximate

                          cause of, and increased the risk of, Plaintiff’s physical and emotional injuries.

                                 WHEREFORE, Plaintiff hereby demands judgment against Barreto to include all

                          damages available under Pennsylvania law, including punitive damages, plus interest, costs,

                          and damages for prejudgment delay.




                                                                        10
THE BEASLEY FIRM, LLC
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
                           ____________________________________________________________
       215.592.1000                                                 COMPLAINT
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM                                     DOE V. BRYN MAWR COLLEGE, ET AL.
                                Case 2:21-cv-02538 Document 1 Filed 06/03/21 Page 12 of 12




                                              NOTICE OF PRESERVATION OF EVIDENCE

                                PLAINTIFF HEREBY DEMANDS AND REQUESTS THAT DEFENDANTS TAKE

                          NECESSARY ACTION TO ENSURE THE PRESERVATION OF ALL DOCUMENTS,

                          COMMUNICATIONS, WHETHER ELECTRONIC OR OTHERWISE, ITEMS AND THINGS

                          IN THE POSSESSION OR CONTROL OF ANY PARTY TO THIS ACTION, OR ANY ENTITY

                          OVER WHICH ANY PARTY TO THIS ACTION HAS CONTROL, OR FROM WHOM ANY

                          PARTY TO THIS ACTION HAS ACCESS TO, ANY DOCUMENTS, ITEMS, OR THINGS

                          WHICH MAY IN ANY MANNER BE RELEVANT TO OR RELATE TO THE SUBJECT

                          MATTER OF THE CAUSES OF ACTION AND/OR THE ALLEGATIONS OF THIS

                          COMPLAINT.



                                                       DEMAND FOR JURY TRIAL

                                Plaintiff demands a jury trial.

                                                                  THE BEASLEY FIRM, LLC



                                                                  BY:        /s/ James E. Beasley, Jr._________
                                                                             JAMES E. BEASLEY, JR.
                                                                             THE BEASLEY BUILDING
                                                                             1125 Walnut Street
                                                                             Philadelphia, Pa 19107
                                                                             215.592.1000
                                                                             215.592.8360 (fax)
                                                                             Attorneys for Plaintiff

                          Date: 3 June 2021




                                                                        11
THE BEASLEY FIRM, LLC
  1125 WALNUT STREET
 PHILADELPHIA, PA 19107
                           ____________________________________________________________
       215.592.1000                                                COMPLAINT
    215.592.8360 (FAX)
 WWW.BEASLEYFIRM.COM                                    DOE V. BRYN MAWR COLLEGE, ET AL.
